Citation Nr: 1224873	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-18 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Service connection for a right foot disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1973 to September 1975.  

This case comes before the Board of Veterans' Appeals (Board or BVA) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Board notes that the issue on appeal was originally characterized as entitlement to service connection for blisters of the right foot.  Since the July 2008 rating decision, the Veteran has amended his appeal to include right foot disability, status-post bunionectomy, deformity of the right 2nd toe and 1st metatarsal head, with right hallux rigidus and hallux valgus.  The Board finds that the issue is now best characterized as on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a BVA Travel Board hearing in October 2010 at the Columbia RO.  The Veteran did not appear at his scheduled hearing.  Upon review of claims file, it does not appear that the Veteran was ever provided notice of his October 2010 hearing.  

In correspondence dated in July 2011, the Veteran's representative indicated that the Veteran wished to have his hearing rescheduled.  He essentially contends that VA failed to notify the Veteran of his October 2010 hearing, and that is why he failed to report.  

Inasmuch as Travel Board hearings are scheduled by the RO, this case must be returned to the Columbia RO to arrange for such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011). 
Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing in accordance with the docket number of his appeal. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


